SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

864
KA 16-00697
PRESENT: WHALEN, P.J., SMITH, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JERRY T. SADDLER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


CHARLES A. MARANGOLA, MORAVIA, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (NATHAN J. GARLAND OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered November 17, 2015. The judgment convicted
defendant, upon his plea of guilty, of aggravated family offense.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Saddler ([appeal No. 1] ___ AD3d
___ [Nov. 10, 2016]).




Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court